Wells, J.
The statute prohibiting a person to sell “ by himself, clerk, servant or agent,” does not prescribe the form of a complaint. By whomsoever the defendant sold, she was liable. In this case she sold by an agent. It was her act by the hand of another. It is not necessary to allege by whose hand she sold. The principles as to accessaries do not apply.
Another objection is, that the complaint is repugnant, in specifying that she sold spirituous liquor, viz, wine. And it is contended, that wine is not a spirituous liquor. But can that be judicially known ? It was a question of fact, a jury matter, not a question of law. We understand the instruction, taken in connection with the views as to repugnancy, *517urged by the counsel, to mean, that the verdict should be for the State, if they found wine to be spirituous liquor. It may be, that the statute was intended to embrace twine among spirituous liquors, but of that we give no opinion, it not being necessary.
There was no error in the instructions as to Brown’s testimony. If they were deemed too rigid, the counsel should have asked for a modification.
Exceptions overruled. — Case remanded.